I concur in the affirmance of the judgment. I do so, however, for the reason that in my judgment the facts and circumstances disclosed by the record clearly bring the case *Page 532 
within the exception to the general rule that contractors are not liable to third persons for improper material used in or for defective construction of a given work or instrumentality after such work or instrumentality has been received, accepted, and put in use by the contractee. Whether a contractor remains liable necessarily largely depends upon the character and use of the instrumentality or work which causes injury to third persons. If, as in this case, the instrumentality is one that is necessarily in constant use in a public place like a hotel and must be used by many persons so as to expose them to great danger, a greater degree of care is imposed upon the contractor than if the instrumentality were to be used for ordinary purposes only. In imputing the necessary knowledge to the contractor of the defective material or construction of the work or instrumentality, the jury may consider what has just been said in connection with all the facts and circumstances of the case on trial, including the length of time the instrumentality has been in use before the defect manifested itself and resulted in injury to third persons. In view of all the facts and circumstances disclosed by the record, the findings of the jury, in my judgment, should not be interfered with by this court.
At first blush I was of the opinion that the district court had committed error in refusing several of appellant's requests to charge the jury, but upon a careful examination of the requests I have become convinced that all of them were faulty in some respects, in that the propositions stated in them were either too favorable to appellant or did not fully reflect the evidence.
Nor did the court commit error in refusing to submit to the jury appellant's special interrogatories. In repeated decisions of this court, whether special interrogatories shall be submitted or not has been held to be within the sound legal discretion of the trial court, and, unless it is apparent that the exercise of that discretion has resulted in prejudicial error, this court may not reverse a judgment upon that ground. *Page 533